UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7168


JOSEPH WILLIAMS,

                  Plaintiff – Appellant,

             v.

CHARLES T. FELTS,

                  Defendant – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cv-01043)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph        Williams,       a   federal       prisoner,     appeals       the

district     court’s      order     accepting       the     recommendation       of     the

magistrate    judge       and    denying      relief   on     his    28 U.S.C.    §   2241

(2000)    petition.         We    have     reviewed     the    record    and     find    no

reversible       error.         Accordingly,       although     we    grant    leave     to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.              See Williams v. Felts, No. 5:06-cv-01043

(S.D.W.    Va.    June    5,     2008).       We   dispense     with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2